2022 IL App (1st) 190890-U
                                            No. 1-19-0890
                                     Order filed October 12, 2022
                                                                                       Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 17 CR 10737
                                                                )
 JAMAAL BURNETT,                                                )   Honorable
                                                                )   Ursula Walowski,
           Defendant-Appellant.                                 )   Judge Presiding.



           JUSTICE BURKE delivered the judgment of the court.
           Presiding Justice McBride and Justice Gordon concurred in the judgment.

                                              ORDER

¶1        Held: We affirm the judgment of the circuit court over defendant’s contention that the
                State failed to disprove his claim of self-defense beyond a reasonable doubt.

¶2        Following a bench trial, defendant Jamaal Burnett was found guilty of aggravated battery,

domestic battery, and unlawful restraint, then sentenced to a five-year term of imprisonment. The

charges stemmed from an altercation that took place between defendant and the mother of his

children, Shanan Krefft. Defendant entered Krefft’s home and cornered one of her children, Leroy

Dinkins (Tre), in the kitchen. Krefft attempted to obtain Tre’s release from defendant, and in the
No. 1-19-0890

ensuing confrontation, defendant bit Krefft on the arm. Defendant asserted that he acted in self-

defense because Krefft was the initial aggressor, and defendant had no intention of harming Tre or

Krefft. The court rejected defendant’s claim of self-defense, and found him guilty.

¶3      On appeal, defendant contends that the court erred in rejecting his claim of self-defense.

Defendant asserts that the evidence presented shows that before he bit Krefft, Krefft grabbed his

fingers and bent them backward, causing him injury. Defendant maintains that Krefft acted

violently despite the fact that defendant did not physically threaten to harm her or Tre. Defendant

contends that Krefft was therefore the initial aggressor, and he was entitled to defend himself from

her unlawful use of force. Defendant asserts that the State failed to prove beyond a reasonable

doubt that he was not acting in self-defense. For the reasons that follow, we affirm the judgment

of the circuit court.

¶4                                      I. BACKGROUND

¶5                                   A. Other Crimes Evidence

¶6      Prior to trial, the State moved to admit proof of other crimes. The State sought to admit

evidence of defendant’s previous convictions for domestic violence to establish defendant’s

motive, state of mind, and intent. The State presented evidence of five incidents all involving

defendant and Krefft. After hearing argument from both parties, the court permitted the State to

admit evidence of two incidents, one that occurred in September 2011, and another that occurred

in November 2010. In both cases, defendant was convicted of domestic battery.

¶7                                             B. Trial

¶8      At trial, Krefft testified that she had six children, and that defendant was the father of her

four youngest children. Krefft testified that she and defendant had a ten-year, on-and-off, volatile

relationship. Krefft first testified regarding the two other crimes incidents that took place in

                                                -2-
No. 1-19-0890

September 2011 and November 2010. With regard to the September 2011 incident, Krefft testified

that she was staying at a hotel when defendant called her and asked if he could take a shower at

her hotel room. Krefft agreed and defendant came to her room. Defendant asked Krefft about the

hotel room being registered in the name of a man. Krefft told him that the room was registered in

her name and that she paid for it. Defendant threw Krefft onto the bed and they got into an

“altercation.” Krefft called police and defendant was charged with domestic battery. In October

2011, defendant pled guilty to that charge.

¶9     With regard to the November 2010 incident, Krefft testified that at the time she was living

with defendant in his parents’ house. Krefft testified that on Thanksgiving weekend, defendant

accused her of trying to set him up because she had just recently left a domestic violence shelter.

Krefft testified that they “scuffled” on the couch and defendant took her phone. Defendant caused

Krefft “[a] whole bunch of choke marks [and] scratches.” Krefft called the police the next day and

defendant was charged and eventually convicted of domestic battery.

¶ 10   Krefft then testified regarding the incident at bar that occurred in June 2017. Krefft testified

that she moved into a house on the west side of Chicago in March of 2017 with defendant and her

six children. Defendant stayed with them for about three weeks before moving out of the residence

in April. On the morning of the incident, Krefft was drinking coffee on her front stoop while the

children were sleeping upstairs. Defendant arrived holding a bag with some toys that he had

brought for the children. Krefft thanked defendant for the toys, but told him that the children really

needed clothing and diapers.

¶ 11   Defendant asked to see the children, but Krefft told him no. Krefft went back into the house

and started to close the door, but defendant pushed the door open and said he was going to see his

children. Krefft tried to close the door on defendant, but he shoved the door back into her and she


                                                -3-
No. 1-19-0890

“flew into the wall.” Defendant walked past Krefft and went upstairs to wake up the children.

Krefft followed defendant upstairs. Defendant was yelling at the children because they were

sleeping in the same bed. Defendant told them that only “gay people sleep in the same bed as their

brothers.” Krefft retrieved the two youngest children from the bedroom and took them into the

kitchen to eat.

¶ 12      Krefft then saw defendant and Tre come out of the bedroom together with defendant

directing him into the kitchen. Krefft saw defendant’s hand on Tre’s arm and explained that

defendant “has this thing where he grabs them by the arm and squeezes and makes them go where

he wants them to go.” When defendant and Tre came into the kitchen, Krefft started recording

them on her cellphone. Defendant attempted to grab the cellphone out of Krefft’s hands, but it fell

onto the floor and the battery came out.

¶ 13      Krefft retrieved the parts of the cellphone, and started to walk toward the front door, but

returned to the kitchen. She observed that defendant had trapped Tre in the corner of the kitchen

by standing in front of him and placing his arms on the countertop on either side of him. Krefft

saw that defendant was holding his phone in one of his hands, so she reached for it. Krefft

explained that she tried to grab his phone, but “like it just happened so fast, but in the process I

think I grabbed his hand, and I was trying to get him up off my son.” Krefft testified that she did

not pull back his fingers at that point, but was only trying to grab his phone. When she grabbed

defendant’s hand, defendant bit her on her left wrist. After defendant bit Krefft, she said “oh,

really? I got you,” and she ran out the door. Krefft put her cellphone back together and called

police.

¶ 14      Krefft told the 911 operator that she needed medical attention, so firefighters, police, and

an ambulance all arrived at her house. When police arrived, defendant walked out of the house


                                                  -4-
No. 1-19-0890

with his arm around Tre. Krefft explained to the responding officers what happened, and the

officers separated defendant and Tre. The State then introduced photographs of the bite marks on

Krefft’s arm and played the video from her cellphone recording for the court.

¶ 15   In the video, defendant is standing with his back to the camera facing Tre, who is standing

in the corner. Defendant is yelling into Tre’s face while Tre looks down and away from defendant.

Defendant is yelling about Tre sleeping in a bed with all of his brothers. Krefft then asks Tre if he

wants to leave, but defendant puts his arm around Tre and walks him away. Defendant then directs

Tre to tell the camera what he does not “like around here,” but Tre does not speak. Krefft then asks

Tre if he likes defendant being around, but Tre does not respond. There then appears to be a scuffle

over the phone while the camera shakes. Defendant then can be heard saying: “She tried to break

my fingers.” Krefft can be heard in the background repeatedly asking defendant to give her back

her phone. The recording then abruptly ends.

¶ 16   Krefft explained that the video cut off abruptly because that was when her cellphone fell

to the ground and the battery came out. Finally, Krefft testified that at the time of the incident, she

was three months pregnant with defendant’s child and defendant knew she was pregnant.

¶ 17   On cross-examination, Krefft denied that she grabbed defendant’s fingers when she was

trying to grab his phone. She testified that she grabbed his fingers when she was attempting to

retrieve her phone form him. Krefft testified that on the video recording “[y]ou heard him say I

bent his finger.” Defense counsel then asked Krefft about testimony she gave at a domestic

violence court proceeding in July 2017 where she testified that, “I grabbed for [defendant’s] hand

and to grab the phone, but I grabbed his fingers, and I bent his fingers back to divert attention from

my son to me.” Krefft testified that defendant bit her after she grabbed his fingers.




                                                 -5-
No. 1-19-0890

¶ 18    Tre testified that he was 13 years old at the time of the trial, and that defendant is his

stepfather. Tre testified that at the time of the incident, he had been living with his mother, Krefft,

and his four half-brothers, all of whom were defendant’s biological children. Tre testified that

morning he was sleeping in Krefft’s room in a bed with his four younger brothers. Around 9:50

that morning, defendant came into the room and started yelling. Defendant told Tre that he was

not supposed to be “laying in bed with my brothers because that [sic] gay.” Defendant then grabbed

Tre’s arm and walked him into the kitchen.

¶ 19    Tre testified that while they were in the kitchen, defendant was trying to grab him to keep

him close. Krefft then entered the kitchen and tried to “protect” Tre by getting him away from

defendant. Krefft took out her cellphone and started recording them, but defendant tried to block

Tre from the camera. Krefft’s cellphone then got “thrown on the floor” and the battery popped out.

Krefft was able to retrieve the pieces and put the battery back into the cellphone and then went

toward the front of the house. Tre and defendant stayed in the kitchen. Tre testified that defendant

was not touching him, but was blocking him into a corner and preventing him from leaving.

Defendant had his arms extended to either side of him holding onto a table so that Tre could not

get around him. Tre acknowledged that he never asked defendant if he could leave the kitchen.

¶ 20    Krefft returned to the kitchen and tried to grab her phone out of defendant’s hand.

Defendant bit Krefft on the wrist when she reached for the phone. 1 Krefft then went back toward

the front of the house and called police. Defendant put his arm around Tre and then led him out of

the front door of the house into the front yard. Outside, Tre saw firefighters and ambulances. Police

then arrived and separated defendant and Tre.


        1
         There is an inconsistency in evidence presented whether defendant bit Krefft after she tried to
grab her own phone away from him or whether she was attempting to take his phone.

                                                   -6-
No. 1-19-0890

¶ 21   Officer Lukasz Gorcynski testified that when he and his partner arrived at Krefft’s

residence, he observed defendant standing on the sidewalk with his arm around Tre. Officer

Gorcynski testified that Tre was “unable to leave or move anywhere.” Officer Gorcynski

approached defendant and Tre and asked them what was happening. After “some inquiry”

defendant released Tre and was arrested.

¶ 22   After the State rested, the defense moved for a directed finding with regard to the charges

of home invasion and residential burglary. Counsel argued that defendant was living at the

residence and did not enter the home with the intent to commit a battery. Defense counsel also

contended with regard to the battery and aggravated battery counts that defendant acted in self-

defense. Counsel pointed out that defendant bit Krefft only after she grabbed his fingers and bent

them to divert his attention.

¶ 23   The court denied defendant’s motion with respect to the battery and aggravated battery

charges, but granted it with respect to the charges for home invasion and residential burglary. The

court found that the State had failed to prove beyond a reasonable doubt that defendant entered the

house without authority. The court pointed out that defendant was the father of the children, had

stayed at the house before, and brought toys for the children. The court found that there was a

“disagreement” after Krefft told defendant that he could not see his children, which led to Krefft

and defendant shoving the front door toward each other. The court found, however, that this did

not amount to proof beyond a reasonable doubt that defendant entered without authority.

¶ 24   Defendant testified on his own behalf that on the morning of June 28, he was in the living

room of Krefft’s home. Defendant fed his younger sons and then spoke with Tre who told him that

all of the children were sleeping in one room. Defendant told Tre that if he had a problem with

that, he would tell Krefft. Krefft became angry and told defendant to leave. Defendant said that he


                                               -7-
No. 1-19-0890

would leave, but he wanted to speak to his children about the sleeping arrangement first. Krefft

then went outside threatening to call the police. Tre would not leave with Krefft, so Krefft took

out her cellphone and started recording them.

¶ 25   Krefft dropped her phone, and then reached out to grab defendant’s phone, but defendant

moved his phone into his other hand. Krefft instead grabbed two of defendant’s fingers and bent

them backward. Defendant testified that he went down onto one knee because he thought she was

going to break his fingers. Defendant asked Krefft to let go of his fingers, but when she did not,

he bit her because “that was the closest thing I could do to get her to let me go.” Defendant testified

that after he was arrested, police took him to the hospital to have splints put on the fingers Krefft

had bent backward.

¶ 26   Following closing argument, the court rejected defendant’s claim of self-defense. The court

found that based on Tre and Krefft’s testimony, in addition to the video, it was clear that defendant

was the aggressor. The court found that defendant was aggressive in the manner in which he

entered the house and the way he was yelling at Tre. The court stated that the video did not depict

a conversation between defendant and Tre, but rather portrayed defendant yelling at Tre and

keeping him in a corner. The court found that based on Tre’s testimony and his demeanor on the

video, it was clear that Tre was the ultimate victim in a situation created by defendant. The court

did not believe that Krefft was the aggressor, but was instead attempting to protect her child. The

court therefore found defendant guilty of aggravated battery, domestic battery, and unlawful

restraint. The court subsequently sentenced defendant to a 5-year term of imprisonment. This

appeal follows.

¶ 27                                       II. ANALYSIS




                                                 -8-
No. 1-19-0890

¶ 28   On appeal, defendant contends that the court erred in finding him guilty of aggravated

battery and domestic battery because the State failed to prove beyond a reasonable doubt that

defendant did not act in self-defense. Defendant asserts that the burden of proof to disprove his

theory of self-defense rested with the State and the State failed to meet its burden by establishing

that defendant was the initial aggressor. Defendant maintains that the evidence demonstrated that

he did not use physical force or threaten to use physical force against either Krefft or Tre.

Defendant contends that Krefft was the initial aggressor, and defendant bit her only after she

grabbed his fingers and bent them backward.

¶ 29                                A. Justifiable Use of Force

¶ 30   Defendant maintains that the record shows that he was justified in using force to terminate

Krefft’s assault when she grabbed his fingers and bent them backward. To raise a claim of self-

defense, the defendant must present evidence that: (1) he was threatened with force; (2) he was not

the aggressor; (3) the danger of harm was imminent; (4) the threatened force was unlawful; (5) he

“actually believed that a danger existed, that the use of force was necessary to avert the danger,

and that the kind and amount of force actually used was necessary”; and (6) his beliefs were

reasonable. People v. Morgan, 187 Ill.2d 500, 533 (1999); see also, 720 ILCS 5/7-1 (West 2020).

Self-defense is an affirmative defense, and once it is raised, the State has the burden of proving

beyond a reasonable doubt that the defendant did not act in self-defense, in addition to proving the

elements of the charged offense. People v. Lee, 213 Ill. 2d 218, 224 (2004). The State can satisfy

its burden and defeat defendant’s claim of self-defense by disproving any one of the six elements.

People v. Gray, 2017 IL 120958, ¶ 50.

¶ 31   “In deciding a claim of self-defense, it is the function of the [trier of fact] to assess the

credibility of the witnesses, the weight to be given their testimony, and the inferences to be drawn


                                               -9-
No. 1-19-0890

from the evidence.” Id. ¶ 51 (citing Lee, 213 Ill. 2d at 225). It is also the function of the trier of

fact to resolve any conflicts or inconsistencies in the evidence. Id. We will reverse the ruling of

the trial court rejecting a defendant’s claim of self-defense only if we find, after viewing the

evidence in a light most favorable to the State, that no rational trier of fact could have found beyond

a reasonable doubt that defendant did not act in self-defense. Id.

¶ 32   Defendant contends that the court erred in finding that he was the initial aggressor.

Defendant asserts that the court erroneously relied on his actions when entering the house in

finding that he was the initial aggressor despite previously granting his motion for a directed

finding on the counts for home invasion and residential burglary. Defendant further maintains that

neither Tre nor Krefft testified that defendant physically assaulted them or threatened to do so.

Defendant contends that Krefft’s testimony and the video recording from her cellphone establish

that Krefft was the initial aggressor and defendant was defending himself when he bit her.

¶ 33   We first observe that in rejecting defendant’s claim of self-defense, the court explicitly

stated that it that it considered the credibility of each of the witness. The court “paid attention to

not only what they were saying, [but also] how they were saying it, their demeanor in court.” The

court found that based on the testimony of Krefft and Tre, along with the video, that it was clear

“beyond any doubt that [defendant] was the aggressor here.” The court stated that its ruling was

based in part on the look on Tre’s face in the video and defendant’s demeanor in the video where

he was yelling in Tre’s face. The court’s ruling therefore suggests that it found the testimony of

Krefft and Tre credible and did not find defendant’s testimony credible.

¶ 34   We find that the record supports the trial court’s ruling. The evidence is clear that defendant

initiated the confrontation in this case. Defendant pushed past Krefft despite her desire that he not

enter the home and wake the sleeping children. He, nonetheless, went upstairs and woke up the


                                                - 10 -
No. 1-19-0890

children and yelled homophobic remarks at them. He then grabbed Tre, dragged him to kitchen,

and proceeded to yell in his face while refusing to let him leave the kitchen. Krefft begged

defendant to let Tre leave, but defendant would not. The court found that it was clear from the

video recording and the testimony that Tre was afraid of defendant and wanted to get away from

him but defendant would not let him leave. Such a conclusion is clearly supported by the record.

¶ 35   Krefft acknowledged that in an attempt grab her phone from defendant, she inadvertently

grabbed his fingers and bent them backward. Defendant treats this admission as some sort of silver

bullet completely excusing his actions both before and after she grabbed his fingers. However, the

evidence clearly shows defendant was the aggressor in this case, both in the way he entered the

home and his conduct once he was inside. Defendant denies making any physical contact with Tre

or Krefft, but Krefft testified that defendant grabbed Tre’s arm and directed to the kitchen against

his will. He then cornered Tre in the kitchen and refused to let him leave, both physically holding

onto him and trapping him the corner with his body. Tre’s testimony makes clear that he believed

he was in danger from defendant because he specifically testified that Krefft was trying to “protect”

him from defendant. Defendant then followed up his aggressive behavior with physical violence

by biting Krefft on the arm.

¶ 36   Defendant asserts that the cellphone video recording supports his claim that he bit Krefft

to defend himself from her unlawful use of force. The only evidence in support of defendant’s

claim, however, is that on the recording defendant can be heard saying, “She tried to break my

fingers.” There is no visual evidence showing that Krefft actually grabbed defendant’s fingers, that

defendant went down to one knee in pain, or that defendant could only free himself from Krefft by

biting her. What the video does show, however, is defendant’s aggressive behavior in yelling in

Tre’s face, grabbing him by the arm, and cornering him in the kitchen.


                                               - 11 -
No. 1-19-0890

¶ 37   Nonetheless, defendant contends that Krefft’s physical attack was unlawful because she

did not reasonably believe that force was required to protect herself or Tre from defendant.

Defendant again points out that neither Tre nor Krefft testified that defendant made any threats of

force against them, and Krefft did not testify that she believed Tre was in any danger. Defendant

maintains that he was permitted to defend himself from Krefft’s unlawful attack where she grabbed

his fingers and bent them backward. As stated, however, Krefft grabbing defendant’s fingers is not

a panacea that absolves defendant of all wrongdoing. The trial court found that defendant’s actions

were clearly aggressive culminating in him biting Krefft. This conclusion is clearly supported by

the testimony presented and the video evidence. Accordingly, we cannot say that no reasonable

trier of fact would have found that defendant did not act in self-defense beyond a reasonable doubt.

¶ 38                                   III. CONCLUSION

¶ 39   For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 40   Affirmed.




                                               - 12 -